 



INVESTOR RELATIONS PROGRAM
Between
YES INTERNATIONAL
And
DOYEN ELEMENTS, INC.

 

1. YES INTERNATIONAL (YES) will distribute all appropriate documents, news
releases, specialty items, press kits, corporate videos, digital media and other
information to the North American and international investment communities under
the supervision, guidance and approvals of Doyen Elements, Inc. (DOYEN).

 

2. Provide timely and accurate information relating to compliance and corporate
finance matters as provided by DOYEN to current shareholder and other interest
parties within the financial community. YES will maintain a phone and internet
conduit for the length of this contract to reiterate corporate on-goings to both
current shareholders and other interested parties about DOYEN’s activities.

 

3. Heighten the awareness of potential investors to the investment opportunities
based on the activities of DOYEN’s products/services.

 

4. Broaden the current shareholders and brokerage industry support base through
the use of telemarketing, radio/TV interviews, magazine reports, internet
activities, social media interaction and investment analyst (certain fees may
apply outside of this agreement on the aforementioned). YES will arrange with
key investment managers for conference calls and/or personal interviews with
DOYEN’s key management, which could insure confidence and further price
appreciation of its equity. DOYEN will be hosted on the YES’ we site
www.yesinternational.com during the term of this agreement.

 

5. Focus and target activities to obtain broad sponsorship in North American
markets. YES will consult and advise on regulatory and/or financial requirements
as it relates to future financings. If needed, YES will provide any and all
Edgar support for necessary filings with the United States Securities and
Exchange Commission (fee base outside of this agreement). And, YES NEWS NOW, a
division of YES can provide news release services on behalf of DOYEN (this
service can be provided with additional fees outside of this agreement).

 

6. Upon becoming public, YES to work on establishing a broad-based broker/dealer
network to garner long-term support to decrease price volatility and maintain
rising price trends as warranted by DOYEN’s developments.

 

[ex10-5_002.jpg]



Page 1 of 3 

 

 



SCHEDULE OF COMPENSATION

 

DOYEN ELEMENTS, INC. (DOYEN) AGREES TO COMPENSATE YES INTERNATIONAL for its
services in accordance with the following schedule:

 

1. Cash Disbursements

 

DOYEN shall pay to YES INTERNATIONAL the sum of Three Thousand Eight Hundred
Dollars ($3800.00 US) monthly for no longer than 1-year, beginning, December 22,
2017 and ending December 21, 2018.

 

First payment expected within 48 hours upon the activation date. Remaining
payments expected within 5 business days of the 22nd of each month.

 

YES is willing to take cash/credit cards or combination for payment of services.

 

This compensation includes 800 number costs, employees, telemarketing services,
mail cost, internet cost and other incidentals in the course of doing business.

 

Any default will be handled through the legal system of the Commonwealth of
Virginia, USA.

 

7. Extraordinary Expenses

 

In the event the activities of Doyen Elements, Inc. (DOYEN) causes YES
INTERNATIONAL to incur extraordinary expenses beyond as outlined in #1 above,
DOYEN must first approve of any and all extraordinary expenses. Upon approval
DOYEN will fully and promptly reimburse YES. Inclusive expenses are but not
limited to: travel, accommodations, food, and whatever expenditures to fulfill
the mandate of the “Investor Relations Program” outside of this agreement.

 

2. Indemnification

 

Each party expressly undertakes to indemnify and to save harmless the other from
all liability and/or damages, including attorney’s fees, for or arising out of
gross negligence or willful wrongdoing of the other party, it agents or
employees.

 

[ex10-5_003.jpg]



Page 2 of 3 

 

 



CONTRACT TERM

 

The Initial Term of this Agreement shall be for a period of 1-Year but may be
extended by the mutual consent of the parties.

 

The parties hereto may be contacted as follows:

 



YES INTERNATIONAL   DOYEN ELEMENTS, INC. 3419 Virginia Beach Blvd. Suite 252  
1880 Office Club Pointe, Suite 1240 Virginia Beach, VA 23452   Colorado Springs,
CO 80920 TEL: (757)306-6090   TEL: 855-DOYEN-US FAX: (757)306-6092   Email:
cindyb@doyenelementsus.corn Email: rich(&yesinternational.com    





 

IN WITNESS HEREOF the parties hereto have executed this Agreement on the date
first above written.

 

YES INTERNATIONAL   DOYEN ELEMENTS, INC.       By: /s/ Rich. Kaiser   By: /s/
Cynthia Boerum   Rich. Kaiser — Principal     Cynthia Boerum — CEO   Dated:
December 22, 2017     Dated: December 22, 2017

 

[ex10-5_004.jpg]



Page 3 of 3 

 

 

